DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.1.	Applicant's Amendment to Claims, Remarks,  and four Declarations of Dr.Capuzzi filed on December 14, 2021 are acknowledged. 
2.2.	Claims 2-3 and 17 have been canceled by the Amendment filed on December 14, 2021. Claims 18 and 19 are newly added. Claim 1 has been amended to specify that aliphatic acid selected from "  the group consisting of azelaic acid, sebacic acid, suberic acid, brassylic acid and their esters" and with respect to content furan dicarboxylic acid and aliphatic acids. Support for this amendment to Claim 1 and for newly added Claims 18 and 19 directed to same polyester composition with as Claim1, but with narrow ranges for furan dicarboxylic acid and aliphatic acids was found in Applicant's Specification as indicated by Remarks filed on December 14, 2021. Therefore, no New Matter has been added with instant Amendment. 
2.3.	Upon consideration of Applicant amendment filed on December 14, 2021 and in view of the Data presented by the Declarations of Dr.Capuzzi, Examiner contacted Applicant's representative Mr. Amernick in order to resolve several outstanding issues with respect to Claims and an Abstract. As a result of several phone conversations Applicant filed Supplemental Amendment on February 2, 2022, including Terminal Disclaimer over US Patent 10,174,157.


Terminal Disclaimer
3.	The Terminal Disclaimer filed on February 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,174,157 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
4.	The Data present in Declarations of Dr. Capuzzi  under 37 CFR 1.132 filed  on December 14, 2021  is  reasonable commensurate with scope of independent Claim 1 and provide sufficient evidence of presence of unexpected result associated with use of FDCA in the copolyester composition as claimed by Applicant. Therefore presented  Declarations of Dr.Capuzzi  under 37 CFR 1.132 filed  on  are  sufficient to overcome obvious  Rejections of Record  as set forth in the last Office action.  Foer this reason, all obvious Rejections of Record have been overcome. 
       Reasons for Allowance 
5.	The following is an examiner’s statement of reasons for allowance:
	In view of amendment to independent Claim 1 and Applicant’s arguments, supported by showing provided by the Declarations of  Dr.Capuzzi, Examiner concluded that Applicant’s claimed subject matter of Claim 1 directed to specific copolyester, comprising residue of FDCA in specific range in combination with specific aliphatic acid,  is allowable over the Prior Art of Record for reasons provided above  (see paragraph 4).   
     Election/Restrictions
6.	Claim 1 is allowable. The restriction requirement , as set forth in the Office action mailed on April 6,2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any product claim that requires all the limitations of an allowable claim. Specifically, Claims 7-15, directed to Blends comprising copolyester of Claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

        EXAMINER’S AMENDMENT
7.   An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	

7.1.	Rejoined withdrawn Claims 7-15.
7.2.	Amend Claim 7 as shown below:
A blend obtained  by reactive extrusion comprising the biodegradable polyester according to claim 1and at least one other biodegradable polymer of either natural or synthetic origin. 
7.3.	Amend Claim 8 as shown below:
The blend according to claim 7, wherein the at least one other biodegradable polymer comprises a polymer of synthetic origin . 
7.4.	Amend Claim 9 as shown below:
The blend according to claim 8, wherein the at least one other biodegradable polymer comprises a polymer of natural origin 
7.5.	Amend Abstract filed on April 6, 2021  by deleting " such as " and inserting "comprising" as shown below:
" Disclosed are aliphatic-aromatic biodegradable polyesters obtained from aliphatic dicarboxylic acids  comprising azelaic acid,...
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763   

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763